.
                                                                                  304




         OFFICE       OF THE ATTORNEY         GENERAL        OF TEXAS
                                  AUSTIN




Bonorebl* Btyaa 2. Xillllamr
city Attorney
GBlveston,  Texar

Deer   3irt




                                              o ba lswrd,         the
                                            used for puurpoarr
                                             t, sralusi*rly  ior
                                             f th eltraot8, aro-
                                              lotr Insaid olty,
                               Yrrrlorr      and   for     rrouring
                               h filling,      or,   to put it dit-
                               s granted bf that Aot be wed
                          otion with bonde Ot the aity whlah
                          06 Qriw   to its rdoptlon?"

          The prrtlnent  part sf I?. b. ez, Of thr Yorty-tirth
Legislature,   Realas   3emloa,  reads to follmrr t

              CsptloLt-
              *AB   Aot to AzOnd ChnQttr      36     th.    AOt8 of     thr
       Rag&w        3e#rlon,   of tb   89th Legialatura,              thr
Honorable    Brpan P. ~vllllamr,            page .?g




     aem% being AD. Aot entitled:    ‘Att Aot to Sid
     the City of G&vcaton In elevating       end rairr-
     fng such city so a.8 to proteot    it trout oelaat-
     tous o~erflors   by donating and granting to it
     the State rid vslorem taxes and a part or the
     oooupatlon and poll taxae aolleoted      on property
     and from persons in Galveston County for 0 period
     Of teA Jr(lATCi,@ti to FrOVida tr p’3tlAlty tOl! th%ir
     ~~~~‘~~t”~~~,~t~~d~~~~~~~~~~~
     -zziEirT         m,         a      eo%Frlng~       *nerifiYiE~ .
            3eotion        1 of the emendatosy         r;ot rcsds     aa follows   t

        ‘“seotloa  1. TAet Chapter 3 of the Acts of the
      Regular Session ot the 39th Leglals ture, be mend-
      ed so as to hereatter read ae follows

          m ‘Seotlon 1. TAat ror a pbrlod of forty yeara,
      commolng      with the riroal   ye&z b&ginning September
      1, 1903, end vrding September 1943, there be and
      there ore horeby tomted       end wanted by the State
      or Tares to the City or Galveston       the net emOUnt
      of money, or 80 mob thereof       ar ray be n%ceaea%7,
      collected    Prom the ,Collcuk~g taxes:    (here the law
      enumeratea the various taxes donated) (

            “Sactlon        2.       (The mm    es the prior        law).

            “Section        3.       (The Saw   4% tA% prior        laN),

            “Station 4 l             (TAe same as the prior         law).

         “s6+otlon 5. The monev hereln   and hereby grant-
      ed and donsttd to the City of Galveeton Are beolared
      to be a trust fun6 Roonorable Bryan F. Xilliaa,      page 43




        You dll  natr that Seotlo5 1 or the axcendatory Aof
a.mnds not oJy Seation 1 of the Aot to be amended, that         ia,
Chapter 3 cf the Thirty-5lnth   Leqlslature,     but also, 15 3eo-
tion 5 is round 80~4 eliqht   ohnngs with rererenoe to the u8e
02 auoh granted end donated ruabe.      Section   l? Of the amenda-
tory hot is the ezergtmoy olauae,    *iah    reode a8 tollowrr

          “Tha faot tkat eerersl rsduotionr     fn the State
      ad valorem tax rate during the Fact few years make
      it impossible ror the City of Calrertoa to meet
      its obligation6   05 thbre grade-raising    bonds hera-
      tOfOre issued end mturlng     annually orter September
      1938 Srd until 1946, UdlStJS the Sati city Or &ilT68-               .
      tpn contlauee   to reoeire  aid rrom the State or Taxa@
      tar a period 0r Slve years, oreatos an energenoy end
      a5 Uperatlre    pub110 nooossity   t&t   the ootetltutlon-
      al rub provldlcg that bills      bo read on three roveral
      days shall be suspended, and euoh rule 18 therefore
      W$?ended, and thiS hot S!&l take fZfect sad be in
      roroe rmm and erttr ita passage, and It la. so ea-
      aoted”.
          Before yrooccdl5g   to analyze thk foregclng        quoted
sectlona    or the lew we think it well to quote Seotloa S ot
Charter 3, Xata of the Rcmlar 3eseion of the Thirty-ninth
Legislature,    to tke extent cecesaary to ohm the ohange brought
about by the amndatory Act.        3otd seotlon reada, in put,       ar
f ollowrt
                                           ‘S
          -For the purpose of aiding      the City of Galveston
       in paying the interest    and sinking D.md w          n5
       imsue or issues of bon&a haretoi’ore        lsaued onif-to
       ~Wad,p~OoadeOr                whloh hdv~and~e
       to be used exaluuively    ror the elevation       end reisl5g
       of the streets,   aveouos, alleys,      sidewalks end lot8
       in s&id oitp above oalamltous overflows afid for ee-
       aqrlng and proteatlng    euoh fllllne”.
          ;%I dean it    proper to state ia the bejnning     that the
 paramount pzpooe       or 3.11 rules or statutory oonstruotlon   Is
Honorable    Bryan F; ‘GIlllams,   page #4




to give effect    to the legislative    purpose.    3y referring     to
the aaption,    above quoted, we find tha.t the purpose of the
amendatory dot 1s to extend the provlslota         or the prior Aot.
The Act mended provided for the donation and grant OS tax66
to pay bonds heretofore     ls3ued end ti.hioh thereafter     might    br
1s med.    Obviously,  the grant in said Xot oontemplated the
payment of bonds whloh might be Isstied eubeequent to the 6f-
feotlva   date of the Act, but oertainly      wlthln the parlod QOY-
ered by the grant..    Therefore,    the oaptlon of the cmendatory
Aat, providing    for the extenalon of th$ provlelone of the Aot
axended, Iter~ely provided a turther donation of tare6 to pay.
bonds ,Issued pursuant to We prior Act, and we think the aon-
dltlone   ettaahing to the use of euoh funds, as indloatad by
 the ohange in Sf+ctIon 5, legally     cornea wIthin the.term       oi
 the Aat.    In 106 A. L.-R* 789, ati flnd the follcwlng        expres-
 aion, which in our opinion supports this oonolusIonr
          *An Aot ‘to amend another Aot, the ronner    eettlng
      out the latter’s    title,  is as coreprehensIve as the
      Aot mended, and nng provfslon      which might have been
      inserted   lnthe   original  Aat say be Inoorporated    In
      the amendatery .hat wl thout violating    the aonstitution-
      al provlslon    that the subject  of ti Aat ahall be 6x-
      pressed in the title”.
            It   occurs to us that any other oonatruotion     would en-
danger the entire       Aat.   Ii the oondltlon   eppearlng in Seotlon
 5 Is held to be so material as to be violative          of the oonstltu-
 tlonal provision      that the title   of an hot shall express the
 subject    treated therein,     the Aat In its entirety   would be jeep-
 ardlzed by reason of the failure        of the aaptlon of the emenda-
 tory Aot to give notice of such ahange.          It will be observed
 that the amsndatorp Agt, that la, H. B, 22 of the Forty-rifth
 Legislature,     does not have a aaoinge oleuse such as would per-
 mitt&e striking      down of sections,   phraaee or words, and leave
 the reminder      cf the Aot &,andlng aa a valid and errsatire        law.
 Therefore,     in answer to your first    question,   we hold that the
 ohangs es indicated       in Section 5 is npt, material,   and 1~ our
 opinion the fuals       granted by this Aot aan be used Only for the
 retirement     of bonds issued prior to ita adoption.
Ponorabla   Bryea   P. XIllIam,        pnre &3




          Relative    to pour 98CO& question,       YOU tsV8   Set   out
the following     taotsi
         The City of PUolrretoa now has oUtstend*ng two series
or boada, 0~8 being desifpated         as Wade-XaIsIng,      FI11lng and
Drainage Bonds oi 1923, whloh W8r9 issued In 1924 in the aagre-
@At8 prinoipal     amount cdl $1,250,000      for the purp0989    as stated
in them and In the ordInallo         authorizing    them "of filling,     grad-
In& raising,      paving, drainlog end otherwise pr#.ectlng           and Im-
proviny the streets,      avenues, alleys,       public grouads, bloolcs,
outlots   arid lots in said city,      in the are8 17ing north of the
southern lice     of Av8nU8  J,  btd   west of the east line of 40th
Street erd 8Xt8ndhg       to the olty lIl&sm,         and the Cth8r being
desI@atsd     Oznde-Salsing,    Filling    and DrsInap Bonds of 1925,
issued in 1923, in the aggregate amount of ?2,OCO,OOO for the
purpose as stated in them ati in the ordinance authorizing                then,
"of 81evating and raising       the streets,      avenues, alleys,    sids-
walks anb lots in said olfq,         above oalamitous ovsrflow9       and ior
seourlag and protecting       suoh flllln&‘.
            Funds r808iV8d by the City of Galveston under the hot,8
of the Le&91Qtur8 have been atFlied to sagneat of prinofQa1             of
a&¶ interest      on bends of the 1ast~;=entIoned series as thy rns-
hired.      a0nd9 of that series kow!outstanding      are subjaot to ra-
dezptlon     and the city has oa hcnd funde reaalved under the State
Aid    ilot, eSOQ8 detailed,    EJUffiOiOEt to r8tk8   1)343,000 Or those
bonds which it hss called for r8deslptIOn and ~111 retire           oa
June 1, 1941, ml should receive          from such soiirce suftlcleat
funds to retire      the entire balanae of that series on D9Omb8r 1,
1941, which it expeots to do.          Your question 1s:     Xhether or
not after      the lT8ti.&%M8nt OS thee8 bonds the City Of ti1VWtOn
msy continue to receive        the tax89 collected   prior to 1943 and
 apply the~funds so reC8lY8d'upon the payment OS the bonds oi
 the series first      above jkntlOn@d, that 18, the Grade-Relelng,
Fllllng     and D&.na58 DocdS of 1923.
          &ferring    to the Lot it will bs soen that the funds
 made aytillable   are granted end donated Sor the purpose of aid-
 ing the City of Galveston In peylng the lnt8r99t and 9inklw
 fiti  upan en isme of bond8 h8retofOr8 ls8ti8d,      the FrOCeed8 of
 which bonds have been used eXClUSiV8ly ror the elevation        CM
 raising  of th8 StWet9,     9V8flU89, Q118yS, sidewalks  slid lots 1s




                                  .-
Ecnorcble E17oc T. T~illiWi$,,3cg8 #6




ssln olty, Rbove calz~tous overflow9 ac3 Zor sacurln~ snd
~roteatlzi~auoh fllllng.    The Only 1itittatiOn aFF88rIQJ in
this ~tI8CtiOn Cf the hot is that the bCndS ShCiU. have h8r8tO-
Soro bcec Issued and the proceeds tkereof used exaluslvely
iOr the lS.W>OS89emzerated therein. It iS tI'U8 thCt th8
emorgenay clause r8fCrs to obll.~otlocstnaturlnl; botweoa the
years 1938 and 1946, but the well-settled    law on the subjest
of ezersency clauses Is to tho effect that suah alaus       93e
UOt added iOr th8 puS$Ose Ci alarltylng or deakrlng the ln-
t8ntiOn Of th8 x8.~;8lat~8 DOr t0 8~leiE the eQr899 leti-
guage ussd.    fn the CD38 Of Y-X-T “Ft. CO. v. Thoaaaoa, 280
8. i’i, 325, the covrt mid:

             “.?arg;enoyclawes  are added to Set forth
          reason5 for susrsnsloa ot rule requiring read-
          ing on three separate degs cod to put the bill
          Into lmedlst8 erfect, not to declare la&la-
          t$va lntcnt".
          Generally, an erzar@nojr olauve 1s rc@rded as Iasuf-
tialeat if there 1s no inat event or state or condition       of
sftSIr8 aentloned which the Legislature detkmlnes creates
the assrgenay.      see 25 Rawle c. L. 601. r8 think the proper     ooa-  _
elusion to b8 t&t tke danetion oovered by E. B. 22, aupra,
was lctended to pay cl1 bonds 1ssusS ~rlor to the efitatlve
date of tho aresedntoryAet, the prooeeds       o: -vhlchhad bdcn
used 9X131USiV81y iOr the FUr~OSSS cnUntrat9d      in the :..ot,It
appcsrr tht the issue or sorles of 1923 provided puqoses
not oontenplatod by the tsx donntlon act, ?nd ii such pro-
aseds were u38d for ~rposcs cthe? than tkO58 8nWi8rattebln
 the Act the bo&ls could not bc prop8rly pcld nith the tax89
donsted by said Aot, but in mr oplnlon such funds oould be
used to retire     the bonfis to the extant the proceeds thereof
were ap:Fllc?d   tward .thc aaconpllSlunentof the &urposes enu-
m8rfit8d ll3the ilot. Ii,     a3 a mttor   of fact, the prOC88dS of
this isa       were nsed for ~Ur_DOSOScontmp~stod bg the Act, therl
 It 19 our oplnlon thet all 13 sold doaoted funds UY be used
 to pay the lntcrest r&d oiniAzg fund requlraor,entr    OS suoh lesue.
             Tru3tlnc,that tie fOra+pin% aatlsfoatorI~y IIcsXersyour
 bl&l7,       I?8 W8


                                            Very   truly   ycurs